DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/437423 filed on 06/11/2019 have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-19, Claim limitation “estimation unit configured to estimate…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “estimate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to not have corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura et al. [US 2013/0211647 A1], hereinafter referred to as Yamamura.
 	As to Claim 1, 19 and 20, Yamamura discloses an autonomous moving device ([see at least Fig. 1, Fig. 3 and 0025]), moving and working in a working region ([see at least Fig. 4 and 0039] “the operating area 70”) limited by a boundary wire ([see at least Fig. 4 and 0039] “an area wire 72”), comprising: at least one boundary sensor, configured to detect boundary signal and output boundary signal output ([see at least 0033 and 0046] “The intensity of the magnetic field of the area wire 72 is detected by the magnetic sensors 34 attached to the vehicle 10 and sent to the ECU 42”); a control module, electrically connected to the boundary sensor, configured to judge type of the boundary signal output outputted by the boundary sensor ([see at least 0048 and 0060] “the predetermined space w at the turn-back portion 72a of the area wire 72 is determined based on the intensity of the magnetic field of the area wire 72”, “The ECU 42 determines the turn-back portion 72a of the area wire 72 as the inside, outside and inside of the operating area 70, based on the outputs of the magnetic sensors 34”); and wherein said control module comprises an estimation unit, configured to estimate whether the type of the boundary signal output outputted by the boundary sensor in a predetermined estimation period is consistent or not ([see at least 0061] “At that time, in the operating mode, the ECU 42 compares a time period that the vehicle 10 is determined to be in the outside of the operating area 70 with an appropriate threshold value, so as to control the vehicle 10 to just go across the turn-back portion 72a, thereby avoiding affecting the mowing operation”), and if consistent, the control module judges that the boundary signal output is stable ([see at least 0051] “ “When determining that the vehicle 10 has moved out of the operating area 70 based on the outputs of the magnetic sensors 34, the ECU 42 changes a running direction detected based on the output of the Yaw sensor 44 by a predetermined angle so that the vehicle 10 comes back to the inside of the operating area 70”); said control module judges position relation of the boundary sensor relative to the boundary wire based on the type of the stable boundary signal output ([see at least 0051] “ “When determining that the vehicle 10 has moved out of the operating area 70 based on the outputs of the magnetic sensors 34, the ECU 42 changes a running direction detected based on the output of the Yaw sensor 44 by a predetermined angle so that the vehicle 10 comes back to the inside of the operating area 70”) .

As to Claim 2, Yamamura discloses an autonomous moving device, wherein if the type of the boundary signal output outputted by the boundary sensor in the predetermined estimation period is inconsistent, said control module judges that the boundary signal output is instable, and makes the estimation unit reestimate ([see at least 0060] “area wire 72 as the inside, outside and inside of the operating area 70, based on the outputs of the magnetic sensors 34”).

As to Claim 3, Yamamura discloses an autonomous moving device, wherein the predetermined estimation period is stopped after preset estimation time is up ([see at least 0061] “… an appropriate threshold value, so as to control the vehicle 10 to just go across the turn-back portion 72a...”)

As to Claim 4, Yamamura discloses an autonomous moving device, wherein the predetermined estimation period is stopped after the boundary sensor outputs a predetermined number of boundary signal output ([see at least 0061] “At that time, in the operating mode, the ECU 42 compares a time period that the vehicle 10 is determined to be in the outside …”).

As to Claim 5, Yamamura discloses an autonomous moving device, wherein said estimation unit is configured to estimate whether the type of the boundary signal output outputted by the boundary sensor in the predetermined estimation period is same or not, and if same, the control module judges that the type of the boundary signal output is consistent ([see at least 0061] “At that time, in the operating mode, the ECU 42 compares a time period that the vehicle 10 is determined to be in the outside …”).  

As to Claim 6, Yamamura discloses an autonomous moving device, wherein said control module triggers said estimation unit to begin to estimate when judging that the type of the boundary signal output outputted by the boundary sensor is changed ([see at least 0060] “area wire 72 as the inside, outside and inside of the operating area 70, based on the outputs of the magnetic sensors 34”).

As to Claim 7, Yamamura discloses an autonomous moving device, wherein the types of the boundary signal output comprise inside signal, or outside signal, or unknown signal, or non signal, wherein the inside signal indicates that the boundary sensor is located in the working ([see at least 0047] “.when the subject vehicle is moved from the inside of the operating area 70 to the outside thereof in a direction indicated by an arrow a, as the distance from the area wire 72 is reduced (as the subject vehicle is moved closer to the area wire 72)”).  

As to Claim 8, Yamamura discloses an autonomous moving device, wherein said autonomous moving device comprises a moving module, electrically connected to the control module, configured to drive said autonomous moving device to move and steer; said control module controls said moving module to drive said autonomous moving device to move forwards when judging that the type of the stable boundary signal output is inside signal ([see at least Abstract, 0047, 0063 and Fig. 8] “.when the subject vehicle is moved from the inside of the operating area 70 to the outside thereof in a direction indicated by an arrow a, as the distance from the area wire 72 is reduced (as the subject vehicle is moved closer to the area wire 72)”).   

As to Claim 9, Yamamura discloses an autonomous moving device, wherein said autonomous moving device comprises a moving module, electrically connected to the control module, configured to drive said autonomous moving device to move and steer; said control module controls said moving module to drive said autonomous moving device to steer when judging that the type of the stable boundary signal output is outside signal ([see at least Abstract, 0047, 0063 and Fig. 8] “.when the subject vehicle is moved from the inside of the operating area 70 to the outside thereof in a direction indicated by an arrow a, as the distance from the area wire 72 is reduced (as the subject vehicle is moved closer to the area wire 72)”).   

As to Claim 10, Yamamura discloses an autonomous moving device, wherein when judging that the type of the stable boundary signal output is unknown signal or non signal, said control module controls the autonomous moving device to stop moving  ([see at least Abstract, 0047, 0063 and Fig. 8] “.when the subject vehicle is moved from the inside of the operating area 70 to the outside thereof in a direction indicated by an arrow a, as the distance from the area wire 72 is reduced (as the subject vehicle is moved closer to the area wire 72)”).   


As to Claim 11, Yamamura discloses an autonomous moving device, wherein when the type the boundary signal output estimated by said estimation unit is non signal or unknown signal, the predetermined estimation period is longer than the predetermined estimation period when the type the boundary signal output estimated by said estimation unit is inside signal or outside signal ([see at least Abstract, 0047, 0063 and Fig. 8] “when the subject vehicle is moved from the inside of the operating area 70 to the outside thereof in a direction indicated by an arrow a, as the distance from the area wire 72 is reduced (as the subject vehicle is moved closer to the area wire 72)”).   

27

Claim 12, Yamamura discloses an autonomous moving device, wherein said autonomous moving device comprises a returning mode, under the returning mode, said control module controls said autonomous moving device to move along the boundary wire; under the returning mode, the predetermined estimation period of the estimation unit is shorter than the predetermined estimation period when said autonomous moving device moves in the working region limited by the boundary wire ([see at least 0044 and Fig. 4] “whereby the operating area 70 is divided into a plurality of zones, i.e., two (right and left) zones in the illustrated example. It is thus-configured to shorten a running distance of the vehicle 10 when it is returned to the charging device 84 to charge the battery 30”).

As to Claim 13, Yamamura discloses an autonomous moving device, wherein if judging that said estimation unit is not triggered to begin to estimate in a predetermined waiting period, said control module controls the autonomous moving device to stop moving ([see at least 0061 and 0062] “he mowing operation is stopped, the running motors 24 are controlled to run the vehicle 10 straight (S20), the area wire 72 is detected based on the outputs of the magnetic sensors 34, and the vehicle 10 is moved out of the operating area 70 and stopped (S22).”).

As to Claim 14, Yamamura discloses an autonomous moving device, wherein the predetermined waiting period is stopped after said autonomous moving device moves for a preset distance ([see at least 0044 and Fig. 4] “whereby the operating area 70 is divided into a plurality of zones, i.e., two (right and left) zones in the illustrated example. It is thus-configured to shorten a running distance of the vehicle 10 when it is returned to the charging device 84 to charge the battery 30”).

As to Claim 15, Yamamura discloses an autonomous moving device, wherein said estimation unit is configured to estimate position relation of the boundary sensor relative to the boundary wire when said autonomous moving device is started ([see at least 00460061] “the ECU 42 detects a position of the subject vehicle (autonomous operating vehicle 10) with respect to the area wire 72 (i.e., whether the subject vehicle is positioned inside or outside the operating area 70) and the distance of the subject vehicle from the area wire 72”, “At that time, in the operating mode, the ECU 42 compares a time period that the vehicle 10 is determined to be in the outside of the operating area 70 with an appropriate threshold value, so as to control the vehicle 10 to just go across the turn-back portion 72a, thereby avoiding affecting the mowing operation”).  

As to Claim 16, Yamamura discloses an autonomous moving device, wherein when said autonomous moving device is started, in the predetermined estimation period, said control module controls said autonomous moving module to not move and not work  ([see at least 0061 and 0062] “he mowing operation is stopped, the running motors 24 are controlled to run the vehicle 10 straight (S20), the area wire 72 is detected based on the outputs of the magnetic sensors 34, and the vehicle 10 is moved out of the operating area 70 and stopped (S22).”).

Claim 17, Yamamura discloses an autonomous moving device, wherein said autonomous moving device comprises a returning mode, under the returning mode, said control module controls said autonomous moving device to move along the boundary wire; for said autonomous moving device, under the returning mode or in a working process, in the predetermined estimation period, said control module controls said autonomous moving device to move or work according to a status before said estimation unit begins to estimate  ([see at least 0044 and Fig. 4] “whereby the operating area 70 is divided into a plurality of zones, i.e., two (right and left) zones in the illustrated example. It is thus-configured to shorten a running distance of the vehicle 10 when it is returned to the charging device 84 to charge the battery 30”).

As to Claim 18, Yamamura discloses an autonomous moving device, wherein said estimation unit is configured to estimate whether position relation of the boundary sensor relative to the boundary wire is changed ([see at least 00460061] “the ECU 42 detects a position of the subject vehicle (autonomous operating vehicle 10) with respect to the area wire 72 (i.e., whether the subject vehicle is positioned inside or outside the operating area 70) and the distance of the subject vehicle from the area wire 72”, “At that time, in the operating mode, the ECU 42 compares a time period that the vehicle 10 is determined to be in the outside of the operating area 70 with an appropriate threshold value, so as to control the vehicle 10 to just go across the turn-back portion 72a, thereby avoiding affecting the mowing operation”).  

	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668